ACCEPTED
                                                                                         03-14-00655-CR
                                                                                                 4986111
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                   4/22/2015 12:02:37 PM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK


                              NO. 03-14-00655-CR
                                                                  FILED IN
                                                           3rd COURT OF APPEALS
NATHANIEL J. FRAZIER, JR.                §      IN THE COURT OF    APPEALS
                                                                AUSTIN,  TEXAS
                                         §                 4/22/2015 12:02:37 PM
VS.                                      §      THIRD DISTRICT JEFFREY D. KYLE
                                         §                          Clerk
STATE OF TEXAS                           §      OF TEXAS


        APPELLANT’S THIRD MOTION TO EXTEND TIME TO FILE
                       APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

        Now comes NATHANIEL J. FRAZIER, JR. AKA NATHANIEL J.

FRAZIER, Appellant in the above styled and numbered cause, and moves this Court

to grant an extension of time to file appellant's brief, pursuant to Rule 38.6 of the

Texas Rules of Appellate Procedure, and for good cause shows the following:

        1.   This case is on appeal from the 391ST Judicial District Court of TOM

GREEN County, Texas.

        3.   The case below was styled the STATE OF TEXAS vs. NATHANIEL J.

FRAZIER, JR. AKA NATHANIEL J. FRAZIER, and numbered D-13-0958-SA.

        4.   Appellant was convicted of Assault family/house member impede

breath/circulation, enhanced to a second degree felony.

        5.   Appellant was assessed a sentence of Eighteen (18) years confinement

in the Institutional Division of the Texas Department of Criminal Justice on July 15,

2014.
      6.     Notice of appeal was given on October 14, 2014.

      7.     The clerk's record was filed on November 21, 2014; the reporter's

record was filed on November 5, 2014.           Counsel for the Appellant initially

requested the entire clerk’s record. On January 12, 2015, this Honorable Court sent

a letter to the clerk notifying them that the supplemental clerk’s record was late.

The original clerk’s record that was filed with this Honorable Court was missing

numerous motions, pretrial hearing documents, as well as trial documents, such as

the jury charge. Counsel for Appellant again requested the entire clerk’s record,

specifically marking items that were not included. The supplemental clerk’s record

was filed March 17, 2015.

      8.     The appellant’s brief is presently due on April 22, 2015.

      9.     Appellant requests an extension of time of 15 days from the present due

date, i.e. May 7, 2015.

      10.    This will be the third extension to file the brief under this cause.

      11.    Defendant is currently incarcerated.

      12.    Appellant relies on the following facts as good cause for the requested

extension:

      An immediate family member of the undersigned was recently hospitalized.

The hospitalization and after-care resulted in the undersigned being unable to

complete the brief of the Appellant. The undersigned submits that a short of
extension of time would allow him finalize, review and edit Appellant’s brief.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant this Third Motion To Extend Time to File Appellant's Brief, and for such

other and further relief as the Court may deem appropriate.



                                      Respectfully submitted,

                                      Ellis & Mock, PLLC
                                      125 South Irving Street
                                      San Angelo, Texas 76903
                                      Tel: (325) 486-9800
                                      Fax: (325) 482-0565



                                      By: /s/ Justin S. Mock
                                        JUSTIN S. MOCK
                                        State Bar No. 24064155
                                        Justin@ellisandmock.com
                                        Attorney for NATHANIEL J. FRAZIER,
                                        JR., AKA NATHANIEL J. FRAZIER


                      CERTIFICATE OF CONFERENCE

      This is to certify that on April 21, 2015, Mr. Jason Ferguson, Assistant

District Attorney, District Attorney's Office, Tom Green County, advised he is not

opposed to this request.

                                      /s/Justin S. Mock
                                      JUSTIN S. MOCK
                         CERTIFICATE OF SERVICE

      This is to certify that on April 22, 2015, a true and correct copy of the above

and foregoing document was served on the District Attorney's Office, Tom Green

County, Mr. Jason Ferguson, by facsimile transmission to 325-658-6813.


                                      /s/ Justin S. Mock
                                      JUSTIN S. MOCK
STATE OF TEXAS                            §
                                          §
COUNTY OF TOM GREEN                       §


                                   AFFIDAVIT

      BEFORE ME, the undersigned authority, on this day personally appeared

JUSTIN S. MOCK, who after being duly sworn stated:

      "I am the attorney for the appellant in the above numbered and entitled

      cause. I have read the foregoing Appellant’s Third Motion To Extend

      Time to File Appellant's Brief and swear that all of the allegations of

      fact contained therein are true and correct."



                                       /s/ Justin S. Mock
                                       JUSTIN S. MOCK
                                       Affiant


      SUBSCRIBED AND SWORN TO BEFORE ME on April 22, 2015, to

certify which witness my hand and seal of office.


                                       /s/ Linda Robles
                                       Notary Public, State of Texas